UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:000-51992 LIBERTY BANCORP, INC. (Exact name of registrant as specified in its charter) Missouri 20-4447023 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 16 West Franklin Street, Liberty, Missouri 64068 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (816) 781-4822 Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx.No o. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes o.No o. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one):Large accelerated filero Accelerated filero Non-accelerated filer (Do not check if a smaller reporting company.)o Smaller reporting company x. Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o.No x. Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding May 15, 2009 Common Stock, par value $0.01 per share 3,655,375 LIBERTY BANCORP, INC. FORM 10-Q FOR THE QUARTER ENDED MARCH 31, 2009 INDEX PAGE NO. PART I – FINANCIAL INFORMATION Item 1. Financial Statements 1 Consolidated Balance Sheets at March 31, 2009 and September 30, 2008 (unaudited) 1 Consolidated Statements of Earnings for the three and six months ended March 31, 2009 and 2008 (unaudited) 2 Consolidated Statements of Comprehensive Earnings for the three and six months ended March 31, 2009 and 2008 (unaudited) 3 Consolidated Statements of Cash Flows for the six months ended March 31, 2009 and 2008 (unaudited) 4 Notes to Unaudited Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures about Market Risk 28 Item 4 (T). Controls and Procedures 28 PART II – OTHER INFORMATION 29 Item 1. Legal Proceedings 29 Item 1A. Risk Factors 29 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 3. Defaults Upon Senior Securities 30 Item 4. Submission of Matters to a Vote of Security Holders 30 Item 5. Other Information 30 Item 6. Exhibits 30 Signatures 31 LIBERTY BANCORP, INC. Part I.FINANCIAL INFORMATION Item 1.Financial Statements Consolidated Balance Sheets (Unaudited) March 31, September 30, Assets 2009 2008 Cash and due from banks $ 6,935,288 5,274,603 Federal funds sold 5,365,000 2,810,000 Total cash and cash equivalents 12,300,288 8,084,603 Securities available for sale- taxable, at market value (amortized cost of $12,324,714 and $13,966,593, respectively) 12,836,834 14,374,559 Securities available for sale - non-taxable, at market value (amortized cost of $10,893,993 and $11,714,464, respectively) 11,037,128 11,678,861 Mortgage-backed securities - available for sale, at market value (amortized cost of $12,020,906 and $14,007,011, respectively) 12,158,316 13,989,151 Stock in Federal Home Loan Bank of Des Moines 3,910,100 3,576,300 Loans receivable, net of allowance for loan losses of $2,675,016 and $2,633,298, respectively 285,457,076 256,713,257 Loans held for sale 1,159,972 877,246 Premises and equipment, net 12,772,921 9,790,337 Bank-owned life insurance (BOLI) 8,756,331 8,538,528 Foreclosed real estate, net 7,276,215 4,936,355 Accrued interest receivable 1,599,254 1,640,478 Goodwill 1,180,347 - Core deposit intangible 969,333 - Other assets 1,344,548 1,985,219 Total assets $ 372,758,663 336,184,894 Liabilities and Stockholders' Equity Deposits $ 280,692,549 219,763,837 Accrued interest payable 404,877 297,656 Advances from FHLB 46,190,866 69,240,870 Securities sold under agreement to repurchase 137,491 812,500 Advances from borrowers for taxes and insurance 385,979 864,268 Other liabilities 1,188,162 1,196,659 Total liabilities 328,999,924 292,175,790 Commitments and contingencies Stockholders' equity: Preferred stock, $0.01 par value;1,000,000 shares authorized; shares issued and outstanding - none - - Common stock, $0.01 par value; 20,000,000 shares authorized; 4,761,712 shares issued 47,617 47,617 Treasury stock, at cost, 1,016,002 shares and 825,002 shares (10,188,990 ) (8,632,753 ) Additional paid-in capital 32,461,126 32,320,258 Common stock acquired by ESOP (371,720 ) (474,634 ) Accumulated other comprehensive earnings, net 561,998 292,484 Retained earnings - substantially restricted 21,248,708 20,456,132 Total stockholders' equity 43,758,739 44,009,104 Total liabilities and stockholders' equity $ 372,758,663 336,184,894 See accompanying notes to unaudited consolidated financial statements. 1 LIBERTY BANCORP, INC. Consolidated Statements of Earnings (Unaudited) Three Months Ended Six Months Ended March 31, March 31, 2009 2008 2009 2008 Interest income: Loans receivable $ 4,483,257 4,316,486 8,791,863 8,943,402 Mortgage-backed securities 136,833 183,416 290,709 383,692 Securities - taxable 166,300 380,597 357,240 830,019 Securities - non-taxable 129,930 131,891 271,237 271,487 Other interest-earning assets (152 ) 47,441 5,912 105,179 Total interest income 4,916,168 5,059,831 9,716,961 10,533,779 Interest expense: Deposits 1,394,966 1,877,732 2,859,078 4,397,638 Securities sold under agreement to repurchase 6,784 13,099 15,784 35,369 Advances from FHLB 341,386 591,476 767,644 991,619 Total interest expense 1,743,136 2,482,307 3,642,506 5,424,626 Net interest income 3,173,032 2,577,524 6,074,455 5,109,153 Provision for loan losses 341,000 270,175 470,055 450,175 Net interest income after provision for loan losses 2,832,032 2,307,349 5,604,400 4,658,978 Noninterest income: Loan service charges 18,600 14,668 40,099 40,047 Gain on sale of loans 94,694 71,799 115,147 134,436 Gain on sale of securities available for sale 43,252 45,597 56,094 45,597 Gain on sale of MBSs available for sale 51,528 - 51,528 - Change in cash surrender value of BOLI 108,222 108,929 217,803 217,678 Deposit account and other service charges 285,118 271,735 579,198 553,114 Total noninterest income 601,414 512,728 1,059,869 990,872 Noninterest expense: Compensation and benefits 1,303,034 1,157,941 2,482,956 2,332,830 Occupancy expense 240,997 182,771 427,642 333,244 Equipment and data processing expense 339,949 231,075 621,088 473,683 Operations from foreclosed real estate, net 384,728 102,508 560,408 153,435 FDIC premium expense 54,000 47,160 116,000 54,555 Professional and regulatory services 176,587 89,575 296,524 197,840 Advertising 59,224 72,828 126,163 131,496 Correspondent banking charges 32,553 70,796 65,915 132,416 Supplies 41,718 32,497 99,826 66,166 Amortization of core deposit intangible 52,001 - 86,667 - Other 238,816 228,166 429,642 411,751 Total noninterest expense 2,923,607 2,215,317 5,312,831 4,287,416 Earnings before income taxes 509,839 604,760 1,351,438 1,362,434 Income taxes 135,600 152,000 371,600 378,000 Net earnings $ 374,239 452,760 979,838 984,434 Basic earnings per share $ 0.10 0.12 0.27 0.23 Diluted earnings per share $ 0.10 0.11 0.27 0.23 Dividends per share $ 0.025 0.025 0.05 0.05 See accompanying notes to unaudited consolidated financial statements. 2 LIBERTY BANCORP, INC. Statements of Comprehensive Earnings (Unaudited) Three Months Ended Six Months Ended March 31, March 31, 2009 2008 2009 2008 Net earnings $ 374,239 452,760 979,838 984,434 Other comprehensive earnings: Reclassification adjustment for gain in earnings, net of tax of $33,173, $16,871, $37,668 and $16,871, respectively (61,606 ) (28,726 ) (69,954 ) (28,726 ) Unrealized gains, net of tax of $19,487, $315,629, $186,308 and $492,075, respectively 28,181 586,170 345,996 913,854 Amortization of unrecognized gain, net - SFAS No. 158 (3,264 ) (3,264 ) (6,528 ) (6,529 ) Comprehensive earnings $ 337,550 1,006,940 1,249,352 1,863,033 See accompanying notes to unaudited consolidated financial statements. 3 LIBERTY BANCORP, INC. Consolidated Statements of Cash Flows (Unaudited) Six Months Ended March 31, 2009 2008 Cash flows from operating activities: Net earnings $ 979,838 984,434 Adjustments to reconcile net earnings to net cash provided by (used for) operating activities: Depreciation expense 332,944 287,626 Amortization of core deposit intangible 86,667 - ESOP expense 94,823 156,711 Incentive Plan expense 148,959 165,508 Amortization of premiums (discounts) on investments, net 105,062 (4,978 ) Amortization of premium on loans 36,667 - Amortization of deferred loan fees, net (77,162 ) (185,896 ) Provision for loan losses 470,055 450,175 Loans held for sale - originated (10,485,297 ) (10,047,220 ) Loans held for sale - proceeds from sale 10,317,718 10,041,977 Loss on foreclosed real estate, net 465,349 126,597 Gain on sale of securities available for sale (56,094 ) (45,597 ) Gain on sale of MBSs available for sale (51,528 ) - Gain on sale of loans (115,147 ) (134,436 ) Increase in cash surrender value of bank-owned life insurance (217,803 ) (217,678 ) Decrease (increase) in: Accrued interest receivable 252,087 357,223 Other assets 436,138 (279,237 ) Deferred tax assets (206,108 ) - Increase (decrease) in: Accrued interest on deposits and other liabilities (188,242 ) (650,196 ) Accrued income taxes - (88,308 ) Net cash provided by (used for) operating activities 2,328,926 916,705 Cash flows from investing activities: Net change in loans receivable (12,539,090 ) (13,424,216 ) Mortgage-backed available for sale: Purchased (254,698 ) - Principal collections 2,327,096 2,786,166 Proceeds from sales 1,338,734 - Securities available for sale: Principal collections 59,221 41,082 Purchased - (376,800 ) Proceeds from sales 9,628,947 7,292,478 Proceeds from maturity or call 1,010,000 3,915,000 Proceeds from foreclosed real estate, net 1,303,675 1,859,512 Purchase of stock in FHLB of Des Moines & MIB (678,000 ) (2,263,864 ) Redemption of stock in FHLB of Des Moines 412,500 350,764 Purchase of premises and equipment (540,401 ) (1,190,982 ) Cash paid in acquistion of KLT Bancshares, Inc., net (1,129,119 ) - Net cash provided by (used for) investing activities $ 938,865 (1,010,860 ) (Continued) 4 LIBERTY BANCORP, INC. Consolidated Statements of Cash Flows (Unaudited) (Continued) Six Months Ended March 31, 2009 2008 Cash flows from financing activities: Net increase (decrease) in deposits $ 26,964,591 (32,807,989 ) Increase (decrease) in advances from borrowers for taxes and insurance (548,185 ) (575,162 ) Proceeds from advances from the FHLB 457,866,000 540,350,000 Repayment of advances from the FHLB (480,916,004 ) (497,355,520 ) Securities sold under agreement to repurchase: Proceeds 5,431,500 3,909,596 Repayments (6,106,509 ) (3,968,771 ) Proceeds from exercise of stock options - 4,347 Repurchase of common stock (1,556,237 ) (7,968,244 ) Other contributed capital - 989 Cash dividends (187,262 ) (209,845 ) Net cash provided by (used for) financing activities 947,894 1,379,401 Net increase (decrease) in cash and cash equivalents 4,215,685 1,285,246 Cash and cash equivalents at beginning of period 8,084,603 9,042,289 Cash and cash equivalents at end of period $ 12,300,288 10,327,535 Supplemental disclosures of cash flow information: Cash paid (received) during the period for: Interest on deposits $ 2,967,690 4,728,037 Interest on securities sold under agreement to repurchase 15,784 35,474 Interest on advances from FHLB of Des Moines 770,261 991,216 Federal income taxes 300,000 325,000 State income taxes 63,926 172,793 Real estate acquired in settlement of loans 5,110,384 2,247,490 Loans originated to finance the sale of foreclosed real estate 1,001,500 - Net cash paid in acquisition of KLT Bancshares, Inc.: Cash paid to Farley State Bank shareholders $ (4,500,000 ) - Acquisition costs paid (216,256 ) - Total cash payments (4,716,256 ) - Cash and cash equivalents acquired 3,587,137 - Net cash paid in acquistion $ (1,129,119 ) - See accompanying notes to unaudited consolidated financial statements. 5 LIBERTY BANCORP, INC. Notes to Unaudited Consolidated Financial Statements (1) Basis of Presentation The accompanying unaudited interim financial statements have been prepared in accordance with U.S. generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by U.S. generally accepted accounting principles for complete financial statements.In the opinion of management, all adjustments considered necessary for a fair presentation have been included.Such adjustments were of a normal recurring nature.The results of operations for the three-month period ended March 31, 2009 are not necessarily indicative of the results that may be expected for the year or any other interim period.For additional information, refer to the consolidated financial statements and footnotes thereto of the Company for the year ended September 30, 2008 contained in the Company’s Annual Report on Form 10-K filed with the Securities Exchange Commission on December 29, 2008. In preparing financial statements in conformity with U.S. generally accepted accounting principles, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and income and expenses during the reporting period.Actual results could differ significantly from those estimates.Material estimates that are particularly susceptible to significant change in the near term relate to determination of the allowance for loan losses and the fair values of financial instruments. (2)Organization Liberty Bancorp, Inc. (the “Company” or “Liberty Bancorp”) a Missouri corporation, was formed on February 14, 2006 and became the holding company for BankLiberty (formerly Liberty Savings Bank, F.S.B., and referred to herein as the “Bank”) upon completion of the Bank’s conversion (the “Conversion”) from a mutual holding company form to a stock holding company structure on July 21, 2006.A total of 2,807,383 shares of common stock were sold in the stock offering at the price of $10.00 per share.In addition, a total of 1,952,754 shares of common stock were issued to the minority shareholders of the former Liberty Savings Bank, F.S.B. representing an exchange ratio of 3.5004 shares of Company common stock for each share of Liberty Savings Bank, F.S.B. common stock.Fractional shares in the aggregate, or 36 shares, were redeemed for cash. Total shares outstanding after the stock offering and the exchange totaled 4,760,137 shares.Net proceeds of $25.6 million were raised in the stock offering, excluding $1.2 million which was loaned by the Company to a trust for the Bank’s Employee Stock Ownership Plan (the “ESOP”), enabling it to finance the purchase of 153,263 shares of common stock in the offering and exchange.Direct offering costs totaled approximately $1.3 million.In addition, as part of the second-step conversion and dissolution of Liberty Savings Mutual Holding Company, the Bank received $694,000 previously held by this entity. (3)Business Combination On November 7, 2008, the Company acquired KLT Bancshares, Inc., the parent company of Farley State Bank (“the acquisition”). Shareholders of KLT Bancshares, Inc. received total merger consideration of $4.5 million, consisting of entirely cash.The Company incurred acquisition costs of approximately $240,000.The acquisition was accounted for using the purchase method under Statement of Financial Accounting Standards (SFAS) No. 141, “Business Combinations.”Fair value adjustments on the assets acquired and liabilities assumed are depreciated or amortized as applicable, over the estimated useful lives of the related assets and liabilities.The core deposit intangible of $1.1 million is amortized over 10.2 years using the double declining balance method.The Company recorded fair value accounting adjustments of $422,000, net of income taxes of $247,000 and core deposit intangibles of $665,000, net of income taxes of $391,000.Based upon Farley State Bank’s stockholders’ equity of $2.5 million, goodwill amounted to approximately $1.2 million at November 7, 2008.The excess purchase price has been allocated to goodwill and identifiable intangible assets in accordance with current accounting literature.Such amounts are subject to minor adjustments in the near future as additional analysis is performed or obtained from third parties.As a result of the acquisition, the Bank will operate two additional full-service offices and expand its market area. 6 LIBERTY BANCORP, INC. Notes to Unaudited Consolidated Financial Statements The following table summarizes the assets acquired and liabilities assumed at November 7, 2008, the date of acquisition: Cash and due from banks $ 1,353,137 Federal funds sold 2,234,000 Securities available for sale 9,658,286 Federal Home Loan Bank stock 68,300 Loans, net 20,743,173 Property and equipment, net 2,775,127 Accrued interest receivable 210,863 Goodwill 1,180,347 Core deposit intangible 1,056,000 Other assets 389,946 Total assets acquired 39,669,179 Deposits 33,964,121 Accrued interest payable 215,834 Advances from borrowers for taxes and insurance 69,896 Other liabilities 40,860 Deferred tax liability 638,468 Total liabilities assumed 34,929,179 Purchase price, including acquisition costs $ 4,740,000 The statement of earnings for the three months ended March 31, 2009 include the results of operations of the acquired entity from January 1, 2009 through March 31, 2009.The statement of earnings for the six months ended March 31, 2009 include the results of operations of the acquired entity from November 8, 2008 through March 31, 2009. The following pro forma information, including the effects of the purchase accounting adjustments, summarizes the results of operations for the three months and six months ended March 31, 2009 and 2008 as though the acquisition had been completed as of the beginning of each period. 7 LIBERTY BANCORP, INC. Notes to Unaudited Consolidated Financial Statements Three Months Ended Six Months Ended March 31, March 31, 2009 2008 2009 2008 Total interest income $ 4,916,168 5,625,831 9,923,933 11,679,779 Total interest expense 1,743,136 2,704,307 3,706,121 5,893,626 Net interest income 3,173,032 2,921,524 6,217,812 5,786,153 Provision for loan losses 341,000 270,175 893,983 578,175 Total noninterest income 601,414 594,728 1,074,258 1,150,872 Total noninterest expense 2,923,607 2,586,317 5,537,945 5,034,416 Income before income taxes 509,839 659,760 860,142 1,324,434 Income taxes 135,600 152,000 284,758 378,000 Net earnings $ 374,239 507,760 575,384 946,434 Pro forma basic earnings per share $ 0.10 0.13 0.16 0.23 Pro forma diluted earnings per share $ 0.10 0.13 0.16 0.22 The pro forma results of operations do not purport to be indicative of the results that would actually have been obtained had the acquisition occurred on the date indicated or which may be obtained in the future. The gross carrying value and accumulated amortization of the core deposit intangible is presented below: March 31, 2009 Core deposit intangible $ 1,056,000 Accumulated amortization (86,667 ) $ 969,333 Amortization expense on core deposit intangible for the three and six months ended March 31, 2009 was $52,001 and $86,667, respectively.There was no amortization expense of core deposit intangible for the three and six months ended March 31, Estimated amortization expense on core deposit intangible for the six months ended September 30, 2009 and each of the five succeeding fiscal years is as follows: Core Deposit Intangible Six months ended September 30, 2009 $ 104,000 Year ended September 30, 2010 170,000 Year ended September 30, 2011 137,000 Year ended September 30, 2012 110,000 Year ended September 30, 2013 89,000 Year ended September 30, 2014 71,000 8 LIBERTY BANCORP, INC. Notes to Unaudited Consolidated Financial Statements (4)Earnings Per Share Following is a summary of basic and diluted earnings per common share for the Company for the three and six months ended March 31, 2009 and 2008: Three Months Ended Six Months Ended March 31, March 31, 2009 2008 2009 2008 Net earnings $ 374,239 452,760 979,838 984,434 Weighted-average shares - Basic EPS 3,569,967 3,925,569 3,642,878 4,204,528 Stock options - treasury stock method 3,889 41,217 24,281 44,188 Weighted-average shares - Diluted EPS 3,573,856 3,966,786 3,667,159 4,248,716 Basic earnings per common share $ 0.10 0.12 0.27 0.23 Diluted earnings per common share $ 0.10 0.11 0.27 0.23 Anti-dilutive shares 67,645 94,503 45,848 86,023 (5)Retirement Benefits The components of the net periodic cost for postretirement medical benefits are summarized as follows: Three Months Ended Six Months Ended March 31, March 31, 2009 2008 2009 2008 Service cost $ 1,671 1,670 3,342 3,341 Interest cost 3,678 3,678 7,356 7,355 Amortization of transition obligation 3,136 3,136 6,270 6,270 Amortization of prior service cost (2,416 ) (2,415 ) (4,832 ) (4,831 ) Amortization of actuarial gain (5,343 ) (5,343 ) (10,685 ) (10,684 ) Net periodic cost $ 726 726 1,451 1,451 Directors’ retirement plan expense was $10,698 and $10,699 for the six months ended March 31, 2009 and 2008, respectively.The expense consisted primarily of interest cost. (6)Stock Options As authorized by the Company’s 2003 Incentive Equity and Deferred Compensation Plan (the “2003 Plan”), the Board of Directors granted 78,760 options to non-employee directors and 96,260 options to certain officers and employees during fiscal 2004.The Plan authorizes the award of up to 258,064 shares of common stock, subject to restrictions, to be issued to directors, officers and employees of the Bank.The Plan provides for the grant of stock options, stock appreciation rights, restricted stock and unrestricted stock.Options expire ten years from the date of the grant.Stock options to directors were fully vested on the grant date of June 16, 2004.Options granted to the Bank’s CEO are vested over three years and three months and options granted to certain other officers and employees are vested over a five-year period.On January 27, 2005 the Board of Directors granted an additional 38,504 options to certain officers and employees.Options granted to the CEO are vested over a period of three years and eight months and options granted to certain officers and employees are vested over a five-year period.On November 23, 2005 the Board of Directors granted an additional 42,440 options to directors and officers.Options granted to the board, CEO, and certain officers, were vested over a ten-month period. 9 LIBERTY BANCORP, INC. Notes to Unaudited Consolidated Financial Statements In connection with the completion of the Conversion in July 2006, the Company assumed the 2003 Plan and all outstanding options and shares were adjusted based upon the 3.5004 exchange ratio.The exercise prices were adjusted to reflect the proportional change in values that resulted from the exchange. As authorized by the Liberty Bancorp, Inc. 2007 Equity Incentive Plan (the “2007 Plan”), the Board of Directors granted 25,150 options to non-employee directors and 65,500 options to certain officers and employees on February 27, 2007.The 2007 Plan authorizes the award of up to 100,691 options to purchase shares of common stock, subject to restrictions, to directors, officers and employees of the Bank.The Plan provides for the grant of stock options, stock appreciation rights, restricted stock and unrestricted stock.Options expire ten years from the date of the grant.All 90,650 options granted are vested over a five-year period. On October 1, 2006, the Company adopted SFAS No. 123R, “Share-Based Payment,” using the modified prospective method.Under this method compensation expense is recognized based on the fair value of unvested stock awards at October 1, 2006 or, for new awards granted thereafter, which includes restricted stock and stock options, at the grant date and is recognized on a straight-line basis over the requisite service period. Stock option compensation expense is as follows: Three Months Ended Six Months Ended March 31, March 31, 2009 2008 2009 2008 Pretax $ 11,438 21,107 $ 25,665 42,214 After tax 10,677 20,180 24,143 40,360 Basic and diluted earnings per share $ 0.00 0.00 $ 0.01 0.01 At March 31, 2009, the total unrecognized compensation expense related to nonvested stock options was approximately $118,000 and is expected to be recognized over the weighted-average period of 2.51 years. 10 LIBERTY BANCORP, INC. Notes to Unaudited Consolidated Financial Statements A summary of the Company’s stock option activity under the Plan for the six months ended March 31, 2009 is as follows: Weighted- Average Weighted- Remaining Average Contractual Aggregate Number Exercise Term in Intrinsic of Shares Price Years Value Outstanding at October 1, 2008 321,488 $ 8.40 6.72 $ 396,443 Granted - Exercised - Expired - Forfeited - Outstanding at March 31, 2009 321,488 8.40 6.22 - Exercisable at March 31, 2009 257,667 7.84 5.90 - Vested and expected to vest at March 31, 2009 257,667 $ 7.84 5.90 $ - A summary of the total value of options excercised, the amount of cash received from the exercise of stock options, and the total fair value of shares vested is as follows for the periods indicated: Three Months Ended Six Months Ended March 31, March 31, 2009 2008 2009 2008 Intrinsic value of options exercised $ - 1,076 - 1,076 Cash received from the exercise of options - 4,347 - 4,347 Fair value of shares vested 141,790 227,570 141,790 227,570 Restricted Stock Awards On February 27, 2007, as authorized by the 2007 Plan, the Board of Directors granted 31,400 restricted stock awards to non-employee directors and 78,000 awards to certain officers and employees.The Plan authorized the award of up to 125,649 shares of common stock, which were repurchased by a trust to fund the restricted stock awards.All awards are vested over a five-year period.A summary of the Company’s restricted stock compensation expense is as follows: Three Months Ended Six Months Ended March 31, March 31, 2009 2008 2009 2008 Restricted Stock Compensation Expense $ 61,647 61,647 123,294 123,294 At March 31, 2009, the total unrecognized expense was $719,000 and is expected to be recognized in 2.91 years. 11 LIBERTY BANCORP, INC. Notes to Unaudited Consolidated Financial Statements A summary of the Company’s nonvested stock award activity for the six months ended March 31, 2009 is as follows: Number Weighted- of Average Nonvested Grant Date Shares Fair Value Nonvested at October 1, 2008 87,520 $ 11.27 Granted - - Vested (21,880 ) 11.27 Forfeited - - Nonvested at March 31, 2009 65,640 $ 11.27 (7)Securities Securities having a continuous unrealized loss position at March 31, 2009 are summarized as follows: Less than 12 Months 12 Months or Longer Total Market Unrealized Market Unrealized Market Unrealized Value Loss Value Loss Value Loss Available for sale- debt securities: State and municipal obligations $ - - 1,692,467 (40,514 ) 1,692,467 (40,514 ) Available for sale- equity securities 35,623 (35,638 ) 156,170 (160,505 ) 191,793 (196,143 ) $ 35,623 (35,638 ) 1,848,637 (201,019 ) 1,884,260 (236,657 ) Mortgage-backed securities having a continuous unrealized loss position at March 31, 2009 are summarized as follows: Less than 12 Months 12 Months or Longer Total Market Unrealized Market Unrealized Market Unrealized Value Loss Value Loss Value Loss Available for sale: FHLMC $ 443,104 (333 ) - - 443,104 (333 ) FNMA - - 328,913 (2,419 ) 328,913 (2,419 ) GNMA-CMO 250,585 (3,741 ) - - 250,585 (3,741 ) $ 693,689 (4,074 ) 328,913 (2,419 ) 1,022,602 (6,493 ) Unrealized losses on debt securities are related to changes in market interest rates and not the credit quality of the issuers.There are no unrealized losses on federal agency obligations as of March 31, 2009 and the unrealized losses on state and municipal obligations primarily mature in the 15 to 20 years.The Company has the intent and ability to hold the securities for the time necessary to collect the contractual principal and interest of the debt securities because of other sources of liquidity and net earnings. (8)Fair Value Measurements General Effective October 1, 2008, the Company adopted the provisions of SFAS No. 157, “Fair Value Measurements,” for financial assets and liabilities.In accordance with Financial Accounting Standards Board Staff Position No. 157-2, “Effective Date of FASB Statement No. 157,” the Company will delay application of SFAS No. 157 for non-financial assets and liabilities that are not recognized or disclosed at fair value in the financial statements, until October 1, 12 LIBERTY BANCORP, INC. Notes to Unaudited Consolidated Financial Statements SFAS No. 157 defines fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.The fair value hierarchy prioritizes the assumptions that market participants would use in pricing the assets or liabilities (the “inputs”) into three broad levels. The fair value hierarchy gives the highest priority (Level 1) to quoted prices in active markets for identical assets and liabilities and the lowest priority (Level 3) to unobservable inputs in which little, if any, market activity exists, requiring entities to develop their own assumptions and data. Level 2 inputs are inputs other than quoted prices included within Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs include quoted prices for similar assets or liabilities in active markets, quoted prices for identical or similar assets or liabilities in market areas that are not active, inputs other than quoted prices that are observable for the asset or liability (such as interest rates, volatilities, prepayment speeds, credit risks and default rates) or inputs that are derived principally from or corroborated by observable market data by correlation or other means. Valuation Techniques Available for sale securities are carried at fair value utilizing Level 1, Level 2 and Level 3 inputs.For equity securities, the Company obtains fair values for its common stock. For Level 2 debt securities, the Company obtains fair value measurements from an independent pricing service.Level 2 debt securities include Federal agency obligations, state and municipal obligations, mortgage-backed securities and collateralized mortgage obligations.The fair value measurements consider observable data that may include dealer quotes, live trading levels, trade execution data, cash flows, market consensus prepayment speeds, market spreads, credit information and the U.S. Treasury yield curve. The fair value of Level 3 debt securities are determined by the appraisal of the underlying collateral,discounted cash flow analysis, and other internally developed estimates that incorporate market-based assumptions. Impaired loans are carried at fair value utilizing Level 3 inputs, consisting of appraisals of underlying collateral and discounted cash flow analysis.The Company considers a loan to be impaired when, based on current information and events, it is probable that the Company will be unable to collect all amounts due according to the contractual terms of the loan agreement on a timely basis.The types of loans for which impairment is measured include nonaccrual income property loans (excluding those loans included in the homogenous portfolio which are collectively reviewed for impairment), large, nonaccrual single-family loans and troubled debt restructurings.Valuation allowances are established for impaired loans for the difference between the loan amount and the fair value of collateral and estimated selling costs. Mortgage loans originated and intended for sale in the secondary market are carried at the lower of cost or estimated market value in the aggregate, utilizing Level 2 inputs as determined based on expected proceeds from outstanding commitments from investors. 13 LIBERTY BANCORP, INC. Notes to Unaudited Consolidated Financial Statements Assets Measured at Fair Value on a Recurring Basis The following table summarizes financial assets measured at fair value on a recurring basis at March 31, 2009, segregated by the level of the inputs within the hierarchy used to measure fair value: Quoted Prices in Significant Active Markets Other Significant for Identical Observable Unobservable Total Assets Inputs Inputs Fair Assets (Level 1) (Level 2) (Level 3) Value Available for sale securities: Debt securities: Federal agency obligations $ - 12,645,041 - 12,645,041 State and municipal obligations - 7,888,311 3,148,817 11,037,128 Mortgage-backed securities - 11,676,152 - 11,676,152 Collateralized mortgage obligations - 482,164 - 482,164 Equity securities 191,793 - - 191,793 $ 191,793 32,691,668 3,148,817 36,032,278 Level 3 Assets Measured at Fair Value on a Recurring Basis Using Significant Unobservable Inputs: State and Municipal Obligations Balance at September 30, 2008 - Total gains or losses (realized/unrealized) Included in other comprehensive income - Transfers into Level 3 3,148,817 Balance at March 31, 2009 3,148,817 Assets Measured at Fair Value on a Non-Recurring Basis Assets measured at fair value on a non-recurring basis at March 31, 2009 include impaired loans of $679,059 utilizing Level 3 inputs and loans held for sale of $1,159,972, utilizing Level 2 inputs.The impaired loans are collateral dependent and the allowance for losses on the impaired loans was $121,145 at March 31, 2009.There were no provision for losses on these loans for the six months ended March 31, 2009. (9)Income Taxes The Company adopted the provisions of Financial Accounting Standards Board Interpretation No. 48, “Accounting for Uncertainty in Income Taxes – an Interpretation of FASB Statement No. 109” (“FIN 48”), effective October 1, 2007.No adjustment was recognized for uncertain tax positions.The Company is subject to U.S. Federal income taxes, as well as Missouri income taxes and special financial institution taxes.Tax years ending September 30, 2006 through September 30, 2008 remain open to examination by these jurisdictions.The Company recognizes interest and penalties related to tax positions in income tax expense.At March 31, 2009, there was no accrual for uncertain tax positions or related interest. 14 LIBERTY BANCORP, INC. Item 2.
